ACCEPTED
                                                                                             03-13-00760-CR
                                                                                                     3794398
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                       1/16/2015 10:45:16 AM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK



                            No. 03-13-00760-CR
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                   IN THE                             AUSTIN, TEXAS
                                                                 1/16/2015 10:45:16 AM
                                                                     JEFFREY D. KYLE
                           COURT OF APPEALS                               Clerk

                             THIRD DISTRICT

                              AUSTIN, TEXAS



                             JAMES BROWN,
                                       Appellant
                                  v.

                         THE STATE OF TEXAS,
                                       Appellee.


     MOTION TO EXTEND TIME FOR FILING APPELLEE'S BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      The State of Texas, by and through the District Attorney for Travis County,
respectfully moves this Court to extend the time for filing Appellee's brief. In
support of this motion, the State respectfully shows the Court as follows:
      Appellee's brief in this cause is due on Friday, January 30, 2015. Appellee has
not requested any prior extension to file Appellee's brief. Appellee respectfully
requests an extension of one month.
      As of January 14, 2015, I, William G. Swaim III, was appointed Special
Assistant District Attorney for this appeal. Appellee requests this extension in order
                                          1
to have an appropriate amount of time to review the record and to respond fully to
Appellant’s brief.


                                     PRAYER
      For these reasons, the State requests the Court to grant this motion to extend
the time for filing Appellee's brief until February 27, 2015.
                                       Respectfully submitted,

                                       ROSEMARY LEHMBERG
                                       DISTRICT ATTORNEY
                                       TRAVIS COUNTY, TEXAS


                                       /s/ William G. Swaim III
                                       Special Assistant District Attorney
                                       State Bar No. 00785074
                                       P.O. Box 1748
                                       Austin, Texas 78767
                                       Phone (512) 854-9637
                                       Fax No. (512) 854-9316
                                       Bill.Swaim@traviscountytx.gov




                                          2
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based
on the computer program used to generate this motion, that this motion contains 337
words, excluding words contained in those parts of the brief that Rule 9.4(i) exempts
from inclusion in the word count.



                                       /s/ William G. Swaim III
                                       Special Assistant District Attorney


                         CERTIFICATE OF SERVICE

      I certify that, on this the 16th day of January 2015, a copy of the foregoing
motion was sent, via U.S. mail, email, or electronically through the electronic file
manager, to the following attorney for the appellant:

      Tanisa Jeffers, Esq. Brian
      Bernard, Esq. Bernard &
      Associates 1203 Baylor
      Street Austin, TX 78703
      Fax:          512.478.9827
      Email:       tanisaL@hotmail.com
                   attorneybernard@yahoo.com



                                       /s/ William G. Swaim III
                                       Special Assistant District Attorney




                                          3